

117 HR 5117 IH: Ensuring Evacuation from Afghanistan Act of 2021
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5117IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mrs. Miller-Meeks introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the provision of Federal funds to the Government of Afghanistan until United States persons and allies have been fully evacuated from the country, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Evacuation from Afghanistan Act of 2021.2.Prohibition on funding to the Government of Afghanistan(a)In generalNo Federal funds may be made available to provide funding to the Government of Afghanistan until such time as the President makes a certification described in subsection (c). (b)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the Government of Afghanistan if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person until such time as the President makes a certification described in subsection (c).(c)Certification describedA certification described in this subsection is a written certification submitted to Congress that all United States citizens, United States legal permanent residents, coalition partners, and Afghan allies who would like to evacuate from Afghanistan have been evacuated from the country.